Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 25, 1975 (the date on the clerk’s extract is July 28, 1975), convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress a confession on the grounds that he had been denied his right to counsel and was the victim of an illegal detention. Case remitted to Criminal Term to hear and report on the following issues: (1) whether defendant’s mother requested the assistance of counsel prior to her son’s confession; (2) whether the defendant was in custody at the time he was picked up for questioning; (3) if so, whether there was probable cause for such custody; and (4) if not, whether the illegal detention tainted the confession and rendered it infirm; and appeal held in abeyance in the interim. The record before us is insufficient to permit a determination of this appeal. Hopkins, J. P., Latham, Gulotta and Cohalan, JJ., concur.